DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McComas [3918925].
With respect to claim 16, McComas disclosed: A Ni-based alloy coated with a silicate based nickel aluminide coating [col 2, line 29-col 3, line 60].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Etemad et al [20090293446], further in view of McComas [3918925].
With respect to claim 1, Etemad discloses: Burner for a catalytic reactor comprising at least two concentric burner tubes (14) for oxidizer and fuel supply [paragraph 0007], however, does not disclose the material the tubes are coated with. McComas makes up for these deficiencies by teaching: {cl. 1, cont’d} a coating wherein at least a part of at least one of said burner tubes is coated with a silicate based nickel aluminide slurry diffusion coating [col 2, line 29-col 3, line 60]. 
{cl. 3} Burner according to claim 1, wherein the silicate based nickel aluminide slurry diffusion coating has a thickness of between 10 - 1000 pm [see abstract, col 3, line 33-60].
{cl. 4} Burner according to claim 1, wherein the burner tubes are made of a Ni-based alloy [col 2, line 29-55].
{cl. 5} Burner according to claim 4, wherein the silicate based nickel aluminide slurry diffusion coating is made by applying a 10 - 1000 pm thick silicate based Al containing slurry on at least one of the burner tubes [see abstract, col 3, line 33-60].
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the invention of Etemad with the teachings of McComas because McComas provides a known coating capable of withstanding high temperatures to preserve stability of the burner structure.
Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chigasaki et al [4486245], further in view of Heinecke et al [20100032472] and Wilkins et al [20090169750].
With respect to claim 10, Chigasaki discloses: Method for production of a silicate based nickel aluminide slurry coating on a Ni-based alloy of a burner for protection against high temperature corrosion caused by metal dusting, said method comprising the steps of: 
applying a 10 - 1000 pm thick silicate based Al containing slurry on the Ni- based alloy [see abstract, col 3, line 3-60], however does not disclose the invention as further claimed with regard to the first and second heat treatments or the vacuum procedure.
It is seen that the coating is applied via a heat treatment method [col 2, line 37-56]
Heinecke teaches: 
heat treating the Ni-based alloy with the applied silicate based Al containing slurry in a first step diffusion heat treatment in for 12 - 2 hour, preferably 1 hour at 600°C - 800°C, preferably 700°C [see abstract, FIGs 6 and 7, paragraph 0076]
heat treating the Ni-based alloy with the applied silicate based Al containing slurry in a second step diffusion heat treatment in for 2 - 11 hour, preferably 10-hour at 900°C - 1200°C, preferably 1050°C [paragraph 0077-0081].
Since Chigasaki teaches a nickel based alloy being heat treated for high temperature uses, utilizing the method of Heinecke would yield results to ensure the coating will be long-lasting.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the method of Chigasaki with the teachings of Heinecke because Heinecke provides a known method of multi-stage heat treating that will provide a strong coating for high temperature uses.
Wilkins also provides a multi-stage heat treatment of an alloy coating utilizing a vacuum [paragraph 039-0041]. Wilkins can be incorporated with Chigasaki in that the vacuum method would allow for a coating of the desired thickness to be applied and made reliable. It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the method of Chigasaki with the teachings of Wilkins because Wilkins provides a known method of ensuring that a coating will effectively adhere to its supporting structure.
Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chigasaki et al [4486245], further in view of Heinecke et al [20100032472]
With respect to claims 14 and 15, Chigasaki discloses: Method for production of a silicate based nickel aluminide slurry coating on a Ni-based alloy for protection against high temperature corrosion caused by metal dusting, said method comprising the steps of: 
applying a 10 - 1000 pm thick silicate based Al containing slurry on a Ni-based alloy [see abstract, col 3, line 3-60], however does not disclose the invention as further claimed with regard to the first and second heat treatments.
It is seen that the coating is applied via a heat treatment method [col 2, line 37-56].
Chigasaki further shows {cl. 15} A Ni-based alloy coated with a silicate based nickel aluminide coating obtained via the process of claim 14 [see abstract].
Heinecke teaches: 
heat treating the Ni-based alloy with the applied silicate based Al containing slurry in a first step diffusion heat treatment for 12 - 2 hour at 600C - 800°C [see abstract, FIGs 6 and 7, paragraph 0076]; 
 heat treating the Ni-based alloy with the applied silicate based Al containing slurry in a second step diffusion heat treatment for 2 -11 hours at 900C - 12000C [paragraph 0077-0081].
Since Chigasaki teaches a nickel based alloy being heat treated for high temperature uses, utilizing the method of Heinecke would yield results to ensure the coating will be long-lasting.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the method of Chigasaki with the teachings of Heinecke because Heinecke provides a known method of multi-stage heat treating that will provide a strong coating for high temperature uses.

Allowable Subject Matter
Claims 6-9 and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Berger et al [20180058228] is considered pertinent art because of its use of a similar coating for use in high temperature environments [see abstract, paragraph 0060].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH A SAVANI whose telephone number is (571)270-3762.  The examiner can normally be reached on Monday thru Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AVINASH A SAVANI/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
9/9/2021